NO. 07-11-00315-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                          PANEL A

                                  JANUARY 13, 2012


                          RICHARD AGUILAR, APPELLANT

                                            v.

                          LOGAN CARVER AND
                MORRIS COMMUNICATIONS CORPORATION D/B/A
                 LUBBOCK AVALANCHE JOURNAL, APPELLEES


            FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

          NO. 2010-552,950; HONORABLE WILLIAM C. SOWDER, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Appellant Richard Aguilar has filed a motion to dismiss his appeal. Tex. R. App.

P. 42.1(a)(1). No decision of this court having been delivered to date, we grant the

motion and dismiss the appeal.      Id.    All costs herein having been paid, no order

pertaining to the costs is made.     No motion for rehearing from appellant will be

entertained and our mandate will issue forthwith.



                                                       James T. Campbell
                                                            Justice